DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of inserting device (select one):
Species A (the embodiment of Figs. 1-25/comprising a moveable third rack part): Claims 1-8, 9*, 10-12, 14-15, 16-23*, 24, 25, 30*, 31-36, 37*
Species B (the embodiment of Figs. 31-34/ comprising a feeder component): Claims 1-5, 10, 13 and 31-33, but see *NOTE below
.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 1-5, 9*, 10, 12*, 14*, 15*, 24, 25, 30*, 31-33 (see *NOTE above)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because even though the inventions of these groups require the technical feature of claims 1 and 2 (since the species diverge at claim 6, which depends from claim 2), this technical feature is not a special technical feature as it does not make a contribution over the prior art of Lanchulev (WO 2011/119521 A1; hereinafter “Lanchulev”) in view of Gardner (US 2017/01196445 A1; hereinafter “Garder”) and Yamashita (US 2014/0324151 A1; hereinafter “Yamashita”). Lanchulev discloses an endotracheal tube inserting device (Figs. 1-5) comprising a stylet part (14) which has a proximal stylet end part (44) with a proximal stylet end (at 44) and an opposite distal stylet end part (48) with a distal stylet end (at 48), and a handle part (12, 16), wherein the (proximal) stylet (end) part is stationary in relation to the handle part (para [025]), and an endotracheal tube (30) on the stylet part (Fig. 1/5), wherein the endotracheal tube inserting device has a tube ejecting mechanism (20, 26, 70 in conjunction with 62) adapted for displacing the endotracheal tube along the elongate stylet part in a direction towards the distal stylet end of the elongate stylet part (Figs. 4-5; paras [033-38]). While Lanchulev does not explicitly disclose wherein the tube ejecting mechanism comprises a ratchet mechanism, which ratchet mechanism comprises a rack part extending along at least a length of the handle part and being arranged opposite a wedge part associated with the stylet part in order to engage the rack part, Gardner demonstrates that before the effective filing date of the claimed invention, an ejecting mechanism (Figs. 5, 16) that comprises a ratchet mechanism (48, 58, 68, 70), which ratchet mechanism comprises a rack part (comprising teeth 48) extending parallel to a stylet part (38) and being arranged opposite a rotating part (68) associated with the stylet part in order to engage the rack part (paras [0103] and [0133-134]) was known, and Yamashita teaches utilizing a wedge-shaped part (220) associated with a stylet part (12) in a similar tube (14) ejection mechanism (Figs. 10A-B), such that modifying Lanchulev to arrive at a tube ejecting mechanism comprising a ratchet mechanism, which ratchet mechanism comprises a rack part extending along at least a length of the handle part and being arranged opposite a wedge part associated with the stylet part in order to engage the rack part would have been obvious to an artisan before the effective filing date of the claimed invention as taught by Gardner and Yamashita, in order to provide the expected results of an ejecting mechanism that can be locked in place (Gardner para [0103]) and whose speed of advancement relative to a manual thumb member can be steplessly adjusted (Yamashita paras [0097-105]). This raises an objection of lack of unity a posteriori, wherein the device of claims 1 and 2 is not a technical feature that defines a contribution over the prior art. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785